UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4715


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS R. MARTIN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cr-00111-RDB-1)


Submitted:   December 30, 2016            Decided:   February 21, 2017


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis A. Pommett, III, NATHANSON & POMMETT, P.C., Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Jefferson M. Gray, Assistant United States Attorney,
Tony K. Cheng, Student Law Clerk, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Curtis R. Martin, Jr., appeals his 96-month prison sentence

after pleading guilty to wire fraud in violation of 18 U.S.C.

§§ 2(b), 1343 (2012).            The district court sentenced him above

his advisory Guidelines range of 63 to 78 months.                         On appeal,

Martin questions whether his sentence is reasonable.                      We affirm.

      We review “the reasonableness of a sentence under 18 U.S.C.

§ 3553(a) using an abuse-of-discretion standard, regardless of

‘whether      [the     sentence      is]        inside,     just     outside,       or

significantly outside the Guidelines range.’”                     United States v.

Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).                We “must first ensure that the

district court committed no significant procedural error, such

as failing to . . . adequately explain the chosen sentence —

including an explanation for any deviation from the Guidelines

range.”     Gall, 552 U.S. at 51.              If the sentence is procedurally

reasonable,       we    consider         its     substantive       reasonableness,

“tak[ing]     into     account     the    totality     of    the    circumstances,

including the extent of any variance from the Guidelines range.”

Id.   If the sentence is outside the Guidelines range, we “may

consider    the      extent   of    the    deviation,       but    must    give     due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                     Id.



                                           2
       The district court “must make an individualized assessment

based       on     the     facts   presented       when      imposing    a     sentence,

apply[ing]         the     relevant      § 3553(a)     factors    to     the    specific

circumstances of the case and the defendant, and must state in

open     court       the     particular      reasons       supporting     its     chosen

sentence.”           Lymas, 781 F.3d    at   113     (citation     and    internal

quotation marks omitted).                “In imposing a variance sentence, the

district court must consider the extent of the deviation and

ensure      that     the    justification     is     significantly      compelling    to

support the degree of the variance.”                   Id. (citation and internal

quotation marks omitted).                “[A] district court’s explanation of

its sentence need not be lengthy, but the court must offer some

individualized           assessment      justifying    the    sentence    imposed    and

rejection of arguments for a higher or lower sentence based on

§ 3553.”         Id. (citation and internal quotation marks omitted).

The “court’s stated rationale must be tailored to the particular

case     at      hand    and   adequate      to    permit     meaningful       appellate

review.”         Id. (citation and internal quotation marks omitted).

       We     have      reviewed   the    record     and   conclude     that    Martin’s

sentence is procedurally and substantively reasonable.                            First,

we conclude that the district court did not procedurally err in

its finding as to when his fraud scheme began or in comparing

his fraud crime to drug crimes.                    Moreover, the district court

made an individualized assessment based on the facts presented,

                                             3
applied relevant § 3553(a) factors to the specific circumstances

of   the   case     and   the   defendant,     and   adequately    explained     the

particular reasons supporting its sentence.                   We therefore give

due deference to the district court’s reasoned and reasonable

decision that the § 3553(a) factors justified the sentence.                       See

United     States    v.   Diosdado-Star,       630 F.3d 359,   357   (4th    Cir.

2011) (citation and quotation marks omitted).

      Accordingly, we affirm the district court’s judgment.                       We

dispense     with     oral      argument   because     the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                           4